Title: Notes of Objects for Consideration of the President, [1 December 1790]
From: Hamilton, Alexander
To: 


[Philadelphia, December 1, 1790]
I   Confidence that measures for the further support of public Credit and for the payment of the interest and gradual extinguishment of the principal of the public debt will be pursued with zeal & vigour. And that as one mean to this a plan for the sale of the Western lands will be adopted, which will give them the effects intended, appropriating them to the sinking fund, while it will extend the Agriculture of the U States.

II   Felicitation on the success of the measures hitherto adopted for the support of public Credit witnessed by the rise of American Stock not only in the United States but in Europe. The public Credit cannot but acquire additional energy, when it is known that the revenues hitherto in activity have been more productive than was calculated upon: A proof not only of the resources of the Country but of the patriotism & honor of the Mercantile & Marine citizens of the U States. The punctuality of the former in discharging their obligations has been exemplary.
III   Information that a loan of 3000 000 of florins has been effected in Holland, the terms and the disposition of which (as far as any has been made) the Secretary of the Treasury has been directed to explain.
IV   Growing conviction in the Minds of the great body of the People of the Utility and benefits of the National Government. It is not to be doubted that any symptom of discontent which may have appeared in particular places respecting particular measures will be obviated by a removal of the misapprehensions which may have occasioned them.
V   Expedition against the Indians and Motives to it.
VI   disturbed situation of Europe particularly of the great Maritime Powers—The precautions of a prudent circumspection on the part of the United States ought not to be neglected.
VII   almost total interruption of our Mediterranean Trade from the dread of Piratical depredentations—great importance of opening that trade, & the expediency of considering whether protection cannot be afforded to it.
IX   symptoms of greater population than was supposed; a further proof of progressive strength and resources.
X   Remark on the abundance of Harvests affording an assurance of internal plenty and the means of easy payment for foreign supplies.
